IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


A. GADLEY ENTERPRISES, INC. D/B/A        : No. 52 WAL 2016
YOUNG ENVIRONMENT LEARNING               :
CENTER,                                  :
                                         : Petition for Allowance of Appeal from
                  Petitioner             : the Order of the Commonwealth Court
                                         :
                                         :
           v.                            :
                                         :
                                         :
DEPARTMENT OF LABOR AND                  :
INDUSTRY, OFFICE OF                      :
UNEMPLOYMENT COMPENSATION                :
TAX SERVICES,                            :
                                         :
                  Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 2nd day of August, 2016, the Petition for Allowance of Appeal is

DENIED.